DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William J. Barber [32720]  on 8/19/2022.
The application has been amended as follows: 

Claim 1, line 20, after “the at least one light source,” DELETE “and”
Allowable Subject Matter
Claims 1-19 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a motorbike signal lamp, with a housing, a holder, a light source, and a primary optics made of a solid transparent material, and “a light emitting surface of the primary optics, viewed in a horizontal plane passing through the at least one light source or one light source of a plurality of the light sources and comprising the main emission direction of the at least one light source, has a first convex curvature, and viewed in a vertical plane passing through the at least one light source or one light source of the plurality of light sources and comprising the main emission direction of the at least one light source, has a second convex curvature which is smaller than the first convex curvature in the horizontal plane, or is flat.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Gleich (DE 102004064204 A1, all citations are made to the English language translation provided by Google Patents) discloses a motorbike signal lamp with a housing, a holder, a light source, and a primary optics (seen in Fig. 6-8). However, Gleich does not clearly and explicitly disclose “a light emitting surface of the primary optics, viewed in a horizontal plane passing through the at least one light source or one light source of a plurality of the light sources and comprising the main emission direction of the at least one light source, has a first convex curvature, and viewed in a vertical plane passing through the at least one light source or one light source of the plurality of light sources and comprising the main emission direction of the at least one light source, has a second convex curvature which is smaller than the first convex curvature in the horizontal plane, or is flat.” The figures of Gleich do not clearly and explicitly show that the second convex curvature is smaller than the first convex curvature.
The remaining Claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875